Citation Nr: 0316950	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to March 27, 1998, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran submitted an initial claim of entitlement to 
service connection for PTSD on March 6, 1998.


CONCLUSION OF LAW

The criteria for an effective date of March 6, 1998 for the 
grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.400 (b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the December 1998 rating 
decision, the January 2000 Statement of the Case, and the May 
2002 and March 2003 Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate that claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  Therefore, the Board finds that the rating 
decision, Statement of the Case, Supplemental Statements of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the relevant evidence of record.  The Board notes 
that, in a claim for an earlier effective date, the 
submission of evidence that would be probative in other types 
of claims, would not be relevant.  For example, current 
medical evidence is not dispositive in a claim for an earlier 
effective date.  Rather, the veteran must present evidence 
that he submitted an earlier claim.  In a May 2003 statement, 
the veteran wrote that the RO had all evidence in connection 
with his appeal, that he waived any further due process or 
review by the RO, and that he wished his appeal to be 
immediately forwarded to the Board.  Therefore, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.

The veteran believes that he should be assigned an earlier 
effective date for his award of service connection for PTSD.  
In this regard, he contends that he submitted informal claims 
for service connection for PTSD in February 1970 and in July 
1990, and that the RO failed to adjudicate these claims.  He 
also claims that he had PTSD since the time of his discharge 
from active service.

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  In 
all other instances, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2) (2002).

The veteran submitted a claim for service connection for PTSD 
which was received by the RO on March 6, 1998.  He wrote, "I 
respectfully request to open a new claim for service 
connected PTSD."  In conjunction with this claim, VA 
clinical records dated from January 1998 documented treatment 
for PTSD, and an October 1998 VA examination diagnosed the 
veteran with PTSD.  Consequently, in the December 1998 rating 
decision, the RO granted service connection for PTSD, and 
assigned a 50 percent evaluation effective from March 27, 
1998.  The assigned evaluation was subsequently increased to 
70 percent effective from March 24, 1999.

Based upon the above facts, the earliest possible date for a 
grant of service connection would be March 6, 1998, the date 
of receipt of the veteran's claim.  Therefore, the Board must 
determine whether the veteran filed a claim, formal or 
informal, prior to March 6, 1998.  In determining when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See 38 U.S.C.A. § 7104(a) (West 1991); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151(a) (2002).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2002); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  

In this regard, the veteran submitted an application for 
compensation on February 24, 1970.  On this application, the 
veteran claimed entitlement to service connection for several 
shrapnel wounds.  He also wrote "I am very nervous and do 
not sleep at night."  The RO issued a rating decision the 
following month that rated the combat wounds but did not 
address any psychiatric claim.  Likewise, in a written 
statement submitted on July 10, 1990, the veteran claimed 
entitlement to service connection for various disabilities.  
He also wrote, "Not to mention the mental anguish one 
suffers after returning from a place like Hell."  Again, the 
RO did not adjudicate any psychiatric claim.

The Board finds that the statements submitted by the veteran 
in February 1970 and July 1990 did not constitute informal 
claims for PTSD or other psychiatric disability.  Although 
any communication or action indicating an intent to apply for 
a benefit administered by VA may be considered an informal 
claim, even an informal claim for VA benefits must identify 
the benefit sought.  38 C.F.R. § 3.1(p) (2002); Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  In Brannon, the Court held 
that, before the RO can adjudicate an original claim for 
benefits, the veteran must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  The Court noted that, while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues that were not raised by the claimant, and the 
claimant must assert a claim expressly or implicitly.

In this case, the Board finds that the veteran's statements 
in February 1970 and July 1990 did not identify the benefit 
sought.  Accordingly, they did not constitute informal 
claims.  The Board further observes that, since February 
1970, the veteran and his representative have submitted 
various claims and correspondence, but did not mention a 
psychiatric disability until March 6, 1998.  In fact, the 
veteran's March 6, 1998 statement referred to the claim for 
PTSD as "new".  Furthermore, the medical evidence of record 
and the veteran's statements establish that he did not 
receive psychiatric care prior to 1997.  In fact, several VA 
examinations contained negative psychiatric evaluations.  
Therefore, the RO had no notice of any possible psychiatric 
claim prior to the veteran's March 6, 1998 claim.  

Finally, the Board acknowledges that the veteran's VA social 
worker and VA psychiatrist have opined that the veteran had 
PTSD since the time of his discharge from military service.  
However, service connection generally may not be granted 
earlier than the date of claim.  As explained above, the 
veteran did not submit a claim until March 6, 1998.  The 
Board is uncertain why the RO assigned an effective date of 
March 27, 1998 for service connection for PTSD.  However, as 
the veteran's claim was received on March 6, 1998, the Board 
finds this to be the correct date for the award of service 
connection for PTSD.  Accordingly, the Board finds that the 
veteran is entitled to an effective date of March 6, 1998, 
but no earlier, for the grant of service connection for PTSD.  




ORDER

An effective date of March 6, 1998 for the award of service 
connection for PTSD is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

